DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I, claims 1-5 in the reply filed on 12/02/2022 is acknowledged

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Homburg et al. (US 6,397,569 B1). 
Regarding claims 1-5, Homburg et a sensor assembly (1) in FIGS.6-7 for an agricultural header, comprising: 
Per claim 1:
a sensor (42, 43) configured to detect a feature of an unharvested crop field; and 
a bracket (44, 46) comprising a first end portion configured to couple to a reel arm or to a frame (cutter bar 3) of the agricultural header and a second end portion coupled to the sensor (see FIGS.6-7), 
wherein the sensor assembly is configured to orient the sensor such that a central axis of a field of view of the sensor is at a non-parallel angle relative to a vertical axis of the agricultural header while the sensor assembly is coupled to the agricultural header (col.7, lines 12-25; “The retaining arm 46 provides pivotal axis for the adjustment in the vertical direction”, as indicated by the directional arrows adjacent to reference character 1 in FIG.6);

Per claim 2:
wherein the sensor assembly is configured to position the sensor forward of a cutter bar assembly (8)  relative to a direction of travel while the sensor assembly is coupled to the agricultural header (see FIGS.6-7); 

Per claim 3:
wherein the non-parallel angle is configured to cause the sensor to detect only the feature of the unharvested crop field within a detected area that is completely within a lateral extent of the agricultural header while the sensor assembly is coupled to the agricultural header (by adjusting the sensor unit 1 vertically and/or horizontally, as discussed in col.7, lines 20-25);

Per claim 4:
wherein the bracket (44, 46) is configured to position the second end portion of the bracket and the sensor laterally-inwardly of the first end portion of the bracket while the sensor assembly is coupled to the agricultural header (as shown in FIG.7).  

Per claim 5:
wherein the non-parallel angle (as explained in col.7, lines 41-55, through adjustment in the vertical plane) is configured to be adjustable as the agricultural header travels through the unharvested crop field.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gail (US 3,946,825) discloses a sensor (1’) and a bracket (1 and 1’ in FIGS.4 and 6) at a non-parallel angle.
Diekhans (US 7,155,888) discloses a sensor 3 attached to an adjustable bracket (9) at a non-parallel angle (see FIGS.1 and 4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745. The examiner can normally be reached 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/             Examiner, Art Unit 3671